Citation Nr: 0419402	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-08 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
based on the cause of the veteran's death.


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served the Philippine Army from November 1941 to 
June 1946.  He was Beleaguered from December 1941 to April 
1942, Prisoner of War from April 1942 to August 1942, No 
Casualty Status from August 11, 1942 to August 31, 1942, 
Missing in Action from September 1942 to April 1945 and 
regular Philippine Army service from April 1945 to June 1946.  

The veteran died in February 2001; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines.

In the June 2002 rating decision, the RO also denied 
entitlement to accrued benefits.  In the notice of the 
decision sent to the appellant in July 2002, the RO also 
denied her claim for service connected burial benefits, as 
well as for the accrued benefits.  In July 2002, the 
appellant filed a notice of disagreement (NOD) as to these 
issues.  However, the RO did not address these issues in an 
SOC.  Where an SOC has not been provided following the timely 
filing of an NOD, a remand to the RO is required.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  These issues are 
further addressed in the remand portion of this decision.

The appellant requested a hearing before a Veterans Law Judge 
at the RO in March 2003; however, in June 2003 the appellant 
submitted a written withdrawal of the request for a hearing. 




FINDINGS OF FACT

1.  The veteran died on February [redacted], 2001.

2.  At the time of his death, service connection was in 
effect for pulmonary tuberculosis (PTB) evaluated as 0 
percent disabling.  

3.  A service-connected disability did not contribute 
substantially or materially to the cause of the veteran's 
death. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310, 5102, 5103 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312, 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters, Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  In a letter dated May 2002 
prior to the issuance of the June 2002 rating decision, the 
RO advised the appellant of the VCAA and of the evidence it 
had and what evidence was needed to prevail on her claim.  
Because the notice predated the rating decision, it is in 
compliance with the provisions of 38 C.F.R. § 3.159(b).  She 
was notified of the responsibilities of the VA and the 
claimant in developing the record.  Specifically, the 
appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to respond in a timely matter to 
the VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for her.  The appellant was also asked to advise VA 
if there were any other information or evidence she 
considered relevant to her claim so that VA could help by 
getting that evidence.  

The appellant was again notified, by means of the discussion 
in a June 2002 rating decision, March 2003 statement of the 
case (SOC), and August 2003 supplemental statement of the 
case (SOC)of the applicable law and reasons for the denial of 
her claim.  Additionally, the RO sent another VCAA letter in 
March 2004.

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of her claim on a certain date, approximately 60 
days from the date of the letter.  The RO further advised the 
claimant that if no information and evidence had been 
received within that time, this claim would be decided based 
only on the evidence the RO had previously received and any 
VA examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  (permits VA to adjudicate a claim within a 
year of receipt.)  This provision is retroactive to November 
9, 2000, the effective date of the VCAA.   The Board 
concludes that VA has met its duty to assist in this matter.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  The record includes VA medical 
records and VA examination reports.  No current medical 
examination or opinion is required in this case.  There is no 
outstanding duty to obtain medical opinion in support of the 
appellant's claim for VA to discharge. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish her claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for Cause of Death

The appellant essentially contends that the veteran died as a 
result of his service-connected pulmonary tuberculosis.  The 
appellant alleged that the tuberculosis was a contributing 
cause of the veteran's death.  She also pointed out that the 
medical opinion of the attending physician stated that the 
consideration of the presence of tuberculosis altered the 
treatment options for the terminal malignancy and may have 
contributed to the veteran's early demise.  Therefore, she 
maintains that a grant of service connection is warranted.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).

The veteran died on February [redacted], 2001.  His death certificate 
reflects that the immediate cause of death due to or as a 
consequence of multiorgan system failure with an antecedent 
cause of genitourinary malignancy.  The other significant 
condition contributing to his death was tuberculosis.  

A review of the service medical records reflect that the 
veteran was treated in service for active tuberculosis.  The 
tuberculosis was active when the RO granted service 
connection for it and granted a 100 percent disability 
evaluation in September 1949.  The tuberculosis was still 
active in June 1950, when the RO continued a 100 evaluation.  

A December 1952 VA examination determined that the 
tuberculosis was no longer active, and the RO's February 1953 
rating decision reflects that it was now inactive.  Questions 
of reactivation were raised in January 1967, when an X-ray 
revealed findings of pulmonary tuberculosis (PTB) minimal, 
activity undetermined.  A follow up X-ray in July 1967 
yielded an impression of PTB minimal, left, unstable in the 
form of regression.  The corresponding VA examination report 
of July 1967 yielded  a diagnosis of tuberculosis, pulmonary, 
chronic, minimal, active (improved) left IV.  Chest X-ray 
from July 1968 yielded findings of PTB minimal, left, and 
chronic inflammatory disease, left lower lung field probably 
in the nature of chronic pneumonitis, unchanged from July 
1967.  The corresponding July 1967 VA examination report 
yielded a diagnosis of tuberculosis, pulmonary, chronic, 
minimal, inactive left IV.  

In March 1969, the veteran was treated with antibiotics for 
elevated temperature, sweats and general malaise.  X-rays 
were noted to have shown some evidence of reactivation of the 
old lung lesion.  His treatment included anti-TB treatment.  
By April 1969 reexamination of the chest showed slight 
clearing of the tuberculosis infiltrates, but increased 
pneumonitis.  The impression was PTB, minimal left, still 
unstable as shown by the slight regression of infiltrates.  
Progressive chronic pneumonitis of the left lung was also 
diagnosed.  A May 1969 VA TB review report diagnosed TB, 
pulmonary, minimal, left, activity undetermined.  An October 
1969 VA examination yielded a diagnosis of PTB minimal left 
chronic, inactive IV and chronic basal pneumonitis, left.  

An August 1971 medical certificate gave a diagnosis of 
tuberculosis of the lung, minimal, active and pleural 
thickening due to infection.  A September 1971 VA  
X-ray diagnosed PTB, minimal, left, progressive from December 
1969 to February 1969.  By October 1971 the X-ray impression 
was PTB, minimal, left, stationary from October 1970 to 
October 1971.  An October 1971 VA examination, including the 
taking of cultures diagnosed tuberculosis, pulmonary, 
chronic, minimal, inactive, left IV.  

Records from the 1980's include an August 1985 X-ray that 
revealed an impression of PTB, minimal, left and pneumonia, 
segmental, left.  An X-ray report from November 1985 yielded 
an impression of PTB, minimal, inactive, left.  Also 
diagnosed was non regressing pneumonia, left.  A January 1986 
X-ray showed an impression of PTB, minimal, fibroid, left.  A 
May 1986 X-ray gave an impression of PTB, minimal, left, 
stationary from November 1980 to August 1985.  

There are no records indicating that the veteran's 
tuberculosis reactivated thereafter.

Records leading up to the veteran's death reflects that he 
was admitted to the hospital in December 2000 with the 
following: hematuria secondary to renal TB malignancy, 
diabetes mellitus, type II and pneumonia.  On admission he 
was noted to have rapid respirations.  The brief clinical 
history included a history of a fall with loss of 
consciousness and vomiting 1 month prior to admission.  His 
primary complaint was bloody urine accompanied by hyper 
gastric pain and constipation.  During his course of 
treatment, he was noted to develop dyspnea, and chest X-ray 
showed congestion.  He was also treated in December 2000 for 
a number of heart problems and his diabetes was noted to have 
progressed from fairly controlled to an uncontrolled state.  
He was subsequently transferred to ICU and intubated.  His 
case was co-managed by nephrology, pulmonary and neurology.  

Undated pulmonary notes reflect that he was a known diabetic 
for 20 years and hypertensive for 25 years that had been 
maintained by medication.  He was noted to have been admitted 
to the hospital for bloody urine and was admitted for cancer 
vs. TB.  A January 2001 bacterial culture report reflects 
results of a heavy growth of klebsiella pneumoniae.  A chest 
X-ray from January 2001 reflects partial reabsortion of 
bilateral pleural effusion and partial clearing of pulmonary 
congestion as well as a magnified heart.  Otherwise, no 
significant interval chest findings were noted.  He became 
non responsive during the second month of treatment due to 
blood pressure dropping while on hemodialysis.  Relatives 
subsequently opted for DNR on the veteran and he died on 
February [redacted], 2001. 

A February 2001 autopsy report gives a final anatomic 
diagnosis of transitional cell carcinoma, grade 3, stage IV, 
left kidney with metastasis to the lungs, all lobes, 
pancreas, liver, lymph node, peripancreatic peri-gall 
bladder.  Also diagnosed was adenocarcinoma stage III of the 
prostate, atherosclerotic cardiovascular disease, coronary 
artery disease, mild atherosclerosis aorta, pericardial 
effusion, pleural effusion, bilateral and ascites.  

A February 2002 medical certificate from the attending 
physician, Dr. M. reflects the following diagnoses following 
hospitalization from December 2000 to February 2001: renal 
cancer with metastasis, prostatic cancer and multiple organ 
failure.  A March 2001 certification from the veteran's 
treating physician, Dr. R. confirmed that the veteran was 
confined at the Philippine Heart center with the following 
diagnoses: Sepsis secondary to pneumonia, hospital acquired 
with multi-organ failure, TB of the kidneys, rule out renal 
cancer, coronary artery disease and hypertensive 
cardiovascular disease.  

An August 2001 letter from Dr. M attempts to clarify the 
clinical circumstances surrounding the veteran's death.  Dr. 
M. noted that the initial working diagnosis on admission was 
cystitis.  Initial diagnostic evaluations did not prove 
consistent with this diagnosis.  Further genitourinary 
testing such as biopsy was not immediately done due to the 
unavailability of the attending urologist.  A primary 
differential diagnosis was tuberculosis of the genitourinary 
tract as a reactivation of the previously treated pulmonary 
disease.  Empiric treatment with anti TB medication was 
seriously considered, but deferred due to potential toxity of 
the drugs that could have aggravated the deranged liver 
functions and renal functions.  There was urine and 
sensitivity testing for TB done, but the veteran deteriorated 
and expired.  Dr. M noted that an interdisciplinary team 
treated the veteran and that TB was a primary consideration 
of the team, given the initial and repeat findings suggesting 
metastatic malignancy.  Dr. M. opined that while coexistence 
of TB, particularly reactivated TB would not have altered the 
final outcome of the existing malignancy, strong 
consideration for its presence directly influenced the 
treatment strategy and may have contributed to the veteran's 
untimely demise.  

A May 2003 medical certificate from another treating 
physician, Dr. B. states that the veteran was treated from 
1990 to 2000 for diabetes mellitus type II, pulmonary 
tuberculosis, and Meniere's disease.  This physician's last 
medical home visits were in November 2000, and he mentioned a 
number of medications that were administered at the time.  
This same physician submitted a statement the same month that 
described fibroid tuberculosis as tuberculosis, which by X-
ray findings is in the process of healing but has not 
completely healed.  Fibrotic tuberculosis is tuberculosis 
that is inactive or healed as shown by calcification on X-ray 
findings.  This was usually confirmed by two X-rays taken in 
at least 6 month intervals.  

In July 2003, a VA examiner, following review of this claims 
file, opined that there was enough evidence to conclude the 
presence of PTB in the veteran prior to his death.  This was 
based on the death certificate and the attending physician's 
certificate that noted PTB.  The death certificate was noted 
to mention PTB as a contributory condition prior to his 
death.  Also noted to have mentioned PTB was the certificate 
from the physician who had treated the veteran and had 
administered medicine to treat PTB in November 2000 a month 
prior to his final hospitalization.  The examiner also noted 
that the veteran had predisposing factors that may lead to 
active PTB, mainly poorly controlled diabetes mellitus that 
required insulin treatment during his final confinement and 
renal carcinoma with metastasis to the prostate.  

The examiner pointed out that the main complaints on his 
final confinement were hematuria with progressive anemia, 
pulmonary congestion and edema, pneumonia with sputum culture 
that may explain the X-ray findings of pleural effusion shown 
on X-ray, and multiorgan failure due to renal cancer with 
metastasis to the lungs, pancreas and liver.  The examiner 
also noted that the chest clinical findings on 
hospitalization pointed to an acute disease process, 
involving the heart, lung and pleura which make a diagnosis 
of active PTB unlikely due to the findings of normal chest 
physical on admission and acute chest X-ray changes during 
confinement not consistent with the chronic progression found 
in active TB.  The examiner noted that in the absence of a 
sputum or pleural aspirate finding of an MTB bacilli during 
the veteran's final confinement or on autopsy, his PTB was 
likely to be inactive during his last confinement and thus 
was not as least as likely to have materially contributed to 
his death.  

The Board may adopt a medical expert opinion where the expert 
has provided reasons and bases for an opinion and has fairly 
considered the material evidence of record that appears to 
support the claimant's position.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995); see also Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinion must be supported by 
clinical findings in the record), and Bielby v. Brown, 7 Vet. 
App. 260, 268 (1994) (an independent medical opinion, at a 
minimum, must review a claimant's file as to military service 
and medical conditions while in service; otherwise, the 
opinion is considered uninformed and valueless on the issue 
of causation).

The Board finds that the specificity of the opinion of the VA 
examiner to include the degree of certainty in which this 
opinion was rendered following the review of all the 
pertinent evidence in the claims file, make it of significant 
value in determining the critical issue presented in this 
matter.  The VA opinion notes that the medical evidence, such 
as the death certificate, and the attending physician's and 
treating physician certificates suggest the presence of PTB 
during the veteran's final hospital stay.  The examiner then 
goes on to explain that while these records suggest the 
presence of PTB, other medical evidence, such as chest X-ray 
records and clinical findings during hospitalization pointed 
to an acute disease process, involving the heart, lung and 
pleura, rather than a diagnosis of active PTB.  The examiner 
concludes after review of the medical evidence 

In comparison, Dr. M's August 2001 discussion speculates only 
about the possible effect of the service-connected PTB 
disability on the veteran's death, saying only that it is 
possible that the veteran's inevitable death from metastatic 
cancer may have been hastened by the treatment regimen that 
considered the presence of TB.  

Following a careful and considered review of the evidence, 
the Board adopts the opinion from the July 2003 claims file 
review and finds that it to be more persuasive than the 
opinion of Dr. M's August 2001 letter.  This opinion reflects 
that there is no link between any injuries sustained by the 
veteran in service and his death.  This opinion is based on 
review of the claims file in its entirety, which includes a 
longitudinal history of the veteran's PTB, as opposed to Dr. 
M. who only had review of the terminal records.  The VA 
examiner as noted above, based his opinion not only on this 
early history, but also on the complete clinical findings and 
diagnostic test results done on the veteran in his final 
confinement, as well as the post mortem records.  Likewise 
other records, such as the death certificate showing 
tuberculosis as a contributing factor in the veteran's death, 
were predicated on far more limited records than were at the 
disposal of the VA examiner in 2003.  

As the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death, the doctrine of reasonable doubt is not for 
application.  See Gilbert v. Derwinski, 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

It is noted that the veteran filed a notice of disagreement 
with the RO's June 2002 determination that the veteran has no 
legal entitlement to accrued benefits and the July 2002 
determination that the appellant is not entitled to service 
connected burial benefits.  The RO has not issued a statement 
of the case (SOC) pertaining to these issues.  When there has 
been an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a SOC is 
a procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1998).

Accordingly, this case is REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise her of 
the evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that she 
provide any evidence in her possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

2.  The RO should issue the appellant a 
SOC as to the issues of whether she has 
entitlement to accrued benefits and to 
service connected burial benefits and 
comply with the duty to assist and 
notification provisions of the VCAA.  The 
appellant should be apprised of her right 
to submit a substantive appeal and to 
have her claims reviewed by the Board.  
The RO should allow the appellant the 
requisite period of time for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



